 
Exhibit 10.2
 
ASSIGNMENT AND BILL OF SALE
 
STATE OF TEXAS
 
§
 
 
§
COUNTY OF HARRIS
 
§

 
For and in consideration of the sum of One Hundred Dollars ($100.00) and other
good and valuable consideration, the receipt, adequacy, and sufficiency of which
are hereby acknowledged, Wyatt Petroleum, LLC (formerly Nautilus Energy, LLC)
and Wyatt Permian, LLC (formally Nemo Fund I, LLC) (collectively herein
“Assignor”) whose address is 24 Greenway Plaza, Suite 600, Houston, Texas 77046,
does hereby SELL, TRANSFER, AND ASSIGN unto AMAZING ENERGY, LLC, whose address
is 5700 W. Plano Parkway, Suite 3600, Plano, TX 75093 (“Assignee”), effective as
of January 1, 2019 (the “Effective Date”), at 7:01 a.m., Central Time (the
“Effective Time”), subject to the terms and conditions herein and as set forth
in the Purchase and Sale Agreement between the parties, all of Assignors right,
title and interest in and to all of the following assets, properties, leasehold,
wells, facilities, equipment, agreements being referred to herein and located in
Lea County, New Mexico, (collectively the “Assets”):
 
(a)              Subject to any conveyance of overriding royalty interest of
record in Lea County, NM, as of the Effective Time and the terms hereof, all of
Assignor’s right, title and interest in the oil, gas and/or other minerals
leases and leasehold estates acquired by Seller in any Assignment of Oil and Gas
Leases, Assignment and Bill of Sale, Exploration Agreements, Stipulation of
Interest and Cross-Conveyance agreements or other documents assigning leasehold
interest, wells and/or well bores, or oil and gas interest, said assignments
being recorded in Lea County, NM and attached thereto a list of leases and lands
assigned in such assignment or other document, such assignments to Assignor are
described in Exhibit “A” attached hereto for all purposes, located in the West
Sawyer Field in Lea County, New Mexico, including all extensions, renewals, top
leases, ratifications, or amendments thereof and all working interest leasehold
interest operating rights, carried interest or other rights granted to Assignor
(collectively the “Lands”) together with all the property and rights incident
thereto, including all rights in any pooled, unitized or commoditized acreage by
virtue of the Lands be a part thereof, all production from the Lands, from and
after the Effective Time, and any pool or unit to the extent allocated to any
such Lands and all interest in any wells located on the Lands or in any pool or
unit and attributable to the Lands, but subject to all assignments of any
overriding royalty interest or other interest of record in Lea County, NM, if
any; and
 
(b)              All of Assignor’s right title and interest in producing,
nonproducing, shut-in and abandoned oil and gas wells, wellbores, the casing and
tubing therein and all downhole and wellhead equipment, and all leasehold
equipment, structures and other equipment, facilities and personal property
situated on the Leases and all of the interest owned by Assignor in and to all
personal property, improvements, lease and well equipment, appurtenances,
pipelines (owned by Assignor as of the Effective Time) pumps, facilities,
separators, tanks and other fixtures (the “Facilities”) located on attributable
to or used in connection with the Assets located on the Lands (hereinafter
referred to as the “Wells”) all such wells as described in Exhibit “A-l”.
Attached hereto for all purposes is group of pictures and spread sheet that
evidence and reflect the facilities and equipment at each well site and tank
battery site and being a part of the Assets, collectively marked as Exhibit “B1”
and “B2”; and
 1

 
 
(c)               To the extent assignable, all contracts and contractual rights
and interest covering or affecting any or all of the interest described or
referred to above, including, without limitation, all farm-out and farm-in
agreements, area of mutual interest agreements, operating agreements, production
sales and purchase contracts, saltwater disposal agreements, surface use
agreements or leases, division and transfer orders, licenses and other contracts
or agreements covering or affecting any or all of the interest described or
referred to above (hereinafter referred to as the “Contracts”), as shown in
Exhibit “C” attached hereto; and
 
(d)              To the extent assignable, all easements, rights-of-way, surface
use agreements or leases, fee estates, licenses, authorizations, permits,
waivers and similar rights and interest applicable to, or used or useful in
connection with, any or all of the interest described in Subparagraphs (a) and
(b) above (collectively the “Other Real Property”); and
 
(e)               All oil, condensate, natural gas, natural gas liquids, if any,
or other gases and other minerals produced on or before January 31, 2019, shall
be retained and shall remain the property of Assignor. All oil, condensate,
natural gas, natural gas liquids, if any or other gases and other minerals
produced on or after February 1, 2019, attributable to all or any part of the
Assets, if being agreed that Assignee receives all revenues from production of
oil and gas produced on or after February 1, 2019. Assignor shall have all tanks
measured on January 31, 2019, with the report of volumes to be delivered to both
parties and both Assignor and Assignee agree that the resulting record of the
volumes shall be binding on both parties; and
 
(f)              All well, legal and title files concerning the Leases, Wells,
Equipment, Contracts or other Real Property owned by or subject to the
possession or control of Assignor (collectively the “Files”); and
 
(g)               The right to operate the Leases (insofar as the Leases cover
the Lands) and Wells.
 
(h)                Assignee of rights in the Leases: (1) is deemed to have
accepted liability for the non-performance of any express or implied Lease
obligations accruing prior to the date of Assignment; and (2) is liable for the
proper performance of express and implied lease obligations from and after the
date of Assignment. Liability for the non-performance of lease obligations will
be in addition to the liability of Assignee. .
 
(i)               Assignee assumes, and agrees to comply with, from and after
the date of this assignment, the express and implied covenants created by the
oil and gas leases. From and after the date of this assignment, Assignee agrees
to indemnify Assignor against any liability, claim, demand, damage, or cost,
including litigation costs and attorney fees, associated with the oil and gas
leases and the interest assigned to Assignee.
 
TO HAVE AND TO HOLD the Assets unto Assignee, its successors and assigns,
forever, subject, however, to all the terms and conditions of this Assignment
and Bill of Sale.
 2

 
 
THIS ASSIGNMENT IS MADE WITHOUT ANY EXPRESS, IMPLIED, OR STATUTORY WARRANTY OR
REPRESENTATION AS TO THE CONDITION, QUANTITY, QUALITY, MERCHANTABILITY, AND
FITNESS FOR A PARTICULAR PURPOSE OR ANY PURPOSE, SAFETY, FREEDOM FROM DEFECTS OR
COMPLIANCE WITH REGULATORY AND ENVIRONMENTAL REQUIREMENTS OR ANY OF THE LANDS,
LEASES, WELLS, FACILITIES, PIPELINES, FLOWLINES OR EQUIPMENT ASSIGNED HEREBY.
ASSIGNOR DOES NOT IN ANY WAY REPRESENT OR WARRANT THE ACCURACY OR COMPLETENESS
OF ANY INFORMATION, DATA OR OTHER MATERIALS (WRITTEN OR ORAL) FURNISHED TO
ASSIGNEE BY OR ON BEHALF OF ASSIGNOR. ASSIGNEE IS ACQUIRING THE ASSETS IN AN “AS
IS, WHERE IS” AND “WITH ALL FAULTS” CONDITION, AND SHALL ASSUME ALL RISKS AND
LIABILITIES THAT THE ASSETS MAY CONTAIN HAZARDOUS MATERIALS OR OTHER WASTE,
TOXIC, HAZARDOUS, EXTREMELY HAZARDOUS, OR OTHER MATERIALS OR SUBSTANCES, OR
OTHER ADVERSE PHYSICAL CONDITIONS, INCLUDING THE PRESENCE OF UNKNOWN ABANDONED
OIL AND GAS WELLS, WATER WELLS, SUMPS, PITS, PIPELINES, OR OTHER WASTE OR SPILL
SITES. ASSIGNOR AND ASSIGNEE AGREE THAT TO THE EXTENT REQUIRED BY APPLICABLE LAW
TO BE OPERATIVE, THE DISCLAIMERS OF CERTAIN WARRANTIES CONTAINED IN THIS
PARAGRAPH ARE “CONSPICUOUS.”
 
Any amounts and/or debts which are due and owing to Seller/Assignor (Wyatt
Petroleum, LLC and/or Wyatt Permian, LLC) prior to the Effective Date of this
Agreement whether, now known or unknown, by co-working interest owners, joint
operators, nonparticipating working interest owners, or any party who owes
monies or debt to Seller/Assignor with respect to any of the properties and/or
operations of the properties assigned under this Agreement, whether known or not
known on the Effective Date, shall remain owed to Seller and are not assigned by
this Agreement. Additionally, any rights or causes of action that are held by
Seller with respect to any of the properties and/or operations of the properties
conveyed under this Agreement, whether now known or unknown, remain with Seller
and are not intended to be assigned by this Agreement. Any amounts and/or debts
which are due and owing by Seller/Assignor (Wyatt Petroleum, LLC and/or Wyatt
Permian, LLC) prior to the Effective Date of this Agreement, whether now known
or unknown (with the exception of any liability or costs associated with
plugging any of the wells that are being transferred by Assignor to Assignee
pursuant to this Agreement), shall remain owed by Seller and are not assigned by
this Agreement. Assignee shall be responsible for the payment of all costs and
expenses incurred subsequent to December 31, 2018.
 
To the extent permitted by law, Assignee shall be subrogated to Assignor’s
rights in and to representations, warranties, and covenants given with respect
to the Contracts, Agreements, Assets, Leases and Wells. Assignor hereby grants
and transfers to Assignee, its successors and assigns, to the extent so
transferable and permitted by law, a proportionate part of the benefit of and
the right to enforce the covenants, representations and warranties, if any,
which Assignor is entitled to enforce with respect to the Assets. Assignee
hereby agrees to accept the Assets, equipment, Wells, facilities, contracts and
other Real Property assigned herein, and that Assignee accepts the same “AS IS,
WHERE IS” and “WITH ALL FAULTS”. Effective as of the Effective Date and to the
extent of the Assets, Assignee agrees to assume all responsibility for and
obligations with respect to the Wells, the casing and all other equipment, and
all other personal property and fixtures used on or in connection therewith
arising before, on or after the Effective Time. ASSIGNEE EXPRESSLY ASSUMES ANY
AND ALL LIABILITY AND RESPONSIBILITIES FOR ALL PLUGGING OBLIGATIONS REGARDING
THE WELLS ARISING BEFORE, ON, OR AFTER THE EFFECTIVE TIME. ASSIGNOR KNOWS OF NO
EXISTING OR ASSERTED REGULATORY ACTIONS OR CLAIMS RELATING TO ANY ENVIRONMENTAL
VIOLATION OR UNCORRECTED RELEASES, THEREFORE, AS OF THE EFFECTIVE TIME, ASSIGNEE
ASSUMES ALL RESPONSIBILITY AND LIABILITIES FOR ANY ENVIRONMENTAL CLAIMS OR
REMEDIATION REQUIREMENTS ARISING BEFORE, ON, OR AFTER FROM THE OPERATIONS OF THE
ASSETS.
 3

 
 
SUBJECT TO THE OTHER PROVISIONS HEREIN, ASSIGNEE SHALL PROTECT, DEFEND,
INDEMNIFY AND SAVE ASSIGNOR AND ASSIGNOR’S EMPLOYEES, AGENTS, REPRESENTATIVES,
AND ANY OTHER PARTY CONTRACTING WITH ASSIGNORS, AND THEIR RESPECTIVE EMPLOYEES
OR SUBCONTRACTORS FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF
ACTION, SUITS, LIABILITIES, DAMAGES, AWARDS AND JUDGMENTS OF WHATSOEVER NATURE
(AND ALL REASONABLE ATTORNEY’S FEES AND COSTS OF LITIGATION OR SETTLEMENT
INCURRED IN CONNECTION WITH THE SAME) ARISING IN FAVOR OF ANY PARTY (INCLUDING
ASSIGNEE, ITS EMPLOYEES, AND ANY OTHER PARTY WHOMSOEVER) FOR OR ON ACCOUNT OF
PERSONAL INJURY, DEATH OR LOSS OF OR DAMAGE TO PROPERTY OR OTHER INTERESTS OF
ANY KIND OR CHARACTER, ARISING IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, FROM
ASSIGNEE’S USE OR OPERATIONS OF THE ASSETS, WELLS AND FACILITIES AND ACTIVITIES
HEREUNDER; PROVIDED, HOWEVER, THE FOREGOING INDEMNITY SHALL NOT BE CONSTRUED TO
INDEMNIFY ASSIGNOR TO THE EXTENT THAT ANY SUCH PERSONAL INJURY, DEATH, OR LOSS
OF OR DAMAGE TO PROPERTY, OR OTHER INTERESTS OF ANY KIND OR CHARACTER, SERVING
AS THE BASIS OF SUCH CLAIMS, DEMANDS, CAUSES OF ACTION OR JUDGMENTS OF
WHATSOEVER NATURE HAVE BEEN CAUSED BY, OR RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ASSIGNOR OR ASSIGNOR’S EMPLOYEES, AGENTS, REPRESENTATIVES,
AND INVITEES FROM WHICH ASSIGNOR SHALL PROTECT, DEFEND, INDEMNIFY AND SAVE
HARMLESS ASSIGNEE AND ASSIGNEES OFFICERS, DIRECTORS, AND EMPLOYEES (INCLUDING
ALL REASONABLE ATTORNEY’S FEES AND COSTS OF LITIGATION OR SETTLEMENT INCURRED IN
CONNECTION WITH SAME). ASSIGNEE SHALL ALSO INDEMNIFY AND SAVE ASSIGNOR HARMLESS
FROM AND AGAINST ANY AND ALL LIENS, CLAIMS AND ENCUMBRANCES AGAINST ASSIGNOR’S
PROPERTY (AND FROM AND AGAINST THE PAYMENT OR SATISFACTION OF SAME) ARISING
DIRECTLY OR INDIRECTLY FROM, OR INCIDENT, TO THE AGREEMENT OR OPERATIONS FROM
AND AFTER THE EFFECTIVE TIME.
 
 
 
 
 
 
 
 
 
 
 
 4

 
 
ASSIGNOR MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, OR STATUTORY
OR IN ANY MANNER AS TO THE TITLE TO THE ASSETS, INCLUDING WITHOUT LIMITATION,
THE LANDS, VALIDITY OF LEASES, WELLS, EQUIPMENT OR FACILITIES AND EXPRESSLY
DISCLAIMS THE SAME
 
Assignee shall bear and pay any real property transfer taxes, if any and any
recording fees associated with the transfer of the Assets to Assignee.
 
This Assignment and Bill of Sale shall be binding upon and inure to the benefit
of the heirs, successors, and assigns of the respective parties hereto.
 
SIGNATURE PAGES FOLLOW
 
 
 
 
 
 
 
 
 
 
 
 
 
 5

 
 
IN WITNESS WHEREOF, this Assignment and Bill of Sale is executed as of the date
of the Parties acknowledgements below, but is effective for all purposes as of
the Effective Time.
 
ASSIGNOR
 
ASSIGNEE
 
 
 
Wyatt Petroleum, LLC and
Wyatt Permian, LLC  
 
Amazing Energy, LLC
 
 
 
(-s- Billy C. Wells) [ae002_v1.jpg]
 
(-s- Willard G. McAndrew III) [ae003_v1.jpg] 
By: Billy C. Wells
 
By: Willard G. McAndrew III
Title: Member of Management
 
Title: President
Committee
 
 

 

STATE OF TEXAS                 §  
COUNTY OF HARRIS           §

 
The foregoing instrument was acknowledged before me on this 28th day of January,
2019, by Billy C. Wells, as the duly authorized representative of Wyatt
Petroleum, LLC and Wyatt Permian, LLC, Texas limited liability companies, on
behalf of such companies.
 
 (STAMP) [ae004_v1.jpg]
(-s- Notary Public) [ae005_v1.jpg]
Notary Public

My Commission Expires: 6/9/2020

STATE OF TEXAS                 §  
COUNTY OF HARRIS           §

 
The foregoing instrument was acknowledged before me on this 23rd day of January,
2019, by Willard G. McAndrew III as the duly authorized representative of
Amazing Energy, LLC, a Texas limited liability company, on behalf of such
company.
 
(STAMP) [ae006_v1.jpg]

 
[ae007_v1.jpg]
 
Notary Public for the State of Texas

My Commission Expires: 5/24/20

 
 6

 
 
Exhibit A
 
Wyatt Permian Active State Leases (from NM SLO Data Portal)
Lea County, NM
 
Lease Number
Status
Mineral Type
TWSP/RG
Section
Description
Gross Acres
VO-9751-0002
Active
State
9S 37E
32
 
80.0
VO-9725-0002
Active
State
10S 36E
12
 
320.0
VO-9732-0002
Active
State
10S 36E
12
 
320.0
VO-9648-0002
Active
State
10S 36E
13
NW/4
160.0
VO-9909-0001
Active
State
10S 36E
25
SW/4
160.0
VO-9901-0001
Active
State
10S 36E
27
S/2
320.0
VO-9910-0001
Active
State
10S 36E
36
 
320.0
VO-9938-0001
Active
State
10S 36E
36
 
320.0
VO-9902-0001
Active
State
10S 37E
1
 
320.1
VO-9939-0001
Active
Slate
10S 37E
1
 
320.0
VO-9911-0001
Active
State
10S 37E
2
 
320.2
VO-9940-0001
Active
State
10S 37E
2
 
320.2
VO-9726-0002
Active
Slate
10S 37E
3
 
320.0
VO-9733-0002
Active
State
10S 37E
3
 
320.0
VO-9903-0001
Active
State
10S 37E
4
 
320.1
VO-9912-0001
Active
State
10S 37E
4
 
80.0
VB-2614-0001
Active
State
10S 37E
4
 
80.5
VO-9727-0002
Active
State
10S 37E
6
 
317.2
VO-9734-0002
Active
State
10S 37E
6
 
320.2
LO-6540-0003
Active
State
10S 37E
7
 
160.0
VO-9649-0002
Active
State
10S 37E
7
 
159.2
VB-2608-0001
Active
State
10S 37E
8
 
80.0
VB-2615-0001
Active
State
10S 37E
8
 
80.5
VO-9913-0001
Active
State
10S 37E
9
 
80.0
VO-9767-0002
Active
State
10S 37E
10
 
160.0
VO-9904-0001
Active
State
10S 37E
17
 
320.1
VO-9914-0001
Active
State
10S 37E
17
 
160.0
LO-6428-0003
Active
State
10S 37E
18
 
479.3
VO-9915-0001
Active
State
10S 37E
19
 
159.9
VO-9942-0001
Active
State
10S 37E
30
 
320.0
VO-9916-0001
Active
State
10S 37E
30
 
319.8
VO-9906-0001
Active
State
11S 37E
1
 
73.4
VO-9835-0002
Active
Slate
11S 37E
5
 
390.5

 
33 active leases
 
 

 
 
EXHIBIT A-1
 
Wyatt Petroleum Well Data
Lea County, NM
 
Area
Well Identification
Well
 
Depth
Lateral
County
Pool
API Number
Well
Lease
Operator*
Class
Reservoir
MD
Length (mi.)
LEA
CROSSROADS EAST
30025426700000
1H
MAXWELL
WYATT PERMIAN
OIL
SAN ANDRES
9,607
1.0
LEA
CROSSROADS EAST
30025427260100
4H
WILLIAM STATE
WYATT PERMIAN
OIL
SAN ANDRES
9,490
0.9
LEA
CROSSROADS EAST
30025434980000
103H
LARRY SAN ANDRES UNIT 18
WYATT PERMIAN
OIL
SAN ANDRES
9,950
1.0
LEA
DICKENSON (sic)
30025434990000
104H
MOE SAN ANDRES UNIT 35
WYATT PERMIAN
AT-TD
SAN ANDRES
9,873
1.0
LEA
DICKINSON
30025248090000
1
SANTAFE
WYATT PERMIAN
OIL
SAN ANDRES
10,800
 
LEA
DICKINSON
30025256690000
4
SANTA FE
WYATT PERMIAN
OIL
SAN ANDRES
5,000
 
LEA
DICKINSON
30025252410000
2
SANTA FE
WYATT PERMIAN
SWD
SAN ANDRES
5,085
 
LEA
CROSSROADS EAST
30025275110000
1
STATE
WYATT PERMIAN
OIL
SAN ANDRES
5,100
 
LEA
CROSSROADS
30025347650000
1
BOBBY FEE
WYATT PERMIAN
SWD
DEVONIAN
12,288
 
LEA
CROSSROADS SE
30025342360000
1
LEWIS FEE
WYATT PERMIAN
SWD
DEVONIAN
12,505
 
 
 
 
 
 
 
 
 
 
 

n=10 wells

 
 
 
 
 
 
 
 
 

 
 
Exhibit B1
 
Inventory of Field Equipment and Facilities
Lea County, NM
 
Well Identification
 
 
Section
well
Lease
Description:
7
1
STATE
Pumpjack (Morgan 160) w/20 HP electric motor, chemical drums, (2) 210 BBL steel
oil tanks, (2) 210 BBL fiberglass water tank, 4’ x 20’ gun barrel, water
transfer pump, circulating pump
 
 
 
 
12
004H
WILLIAMS STATE
Pumpjack (Lufkin IRO Marc 640) w/electric motor, (2) 500 BBL fiberglass water
tanks, (2) 500 BBL steel oil tanks, 12’ x 20’ gun barrel, fluid to gas
separator: water transfer pump, oil circulating pump, chemical drum, meter run
with Scada; large frac water pit, (7) 8” rods and (2) 1 1/4” fiberglass rods on
site
 
 
 
 
24
001H
MAXWELL
This location also serves as a central saltwater gathering facility; Pumpjack
(Lufkin 640 Marc) w/60 or 75 HP electric motor, (2) 500 BBL steel oil tanks, (3)
500 BBL water tanks, (1) 750 BBL steel gun barrel; water transfer pump, oil
circulating pump, fluid to gas separator; chemical drums, there are 8 1/4”
fiberglass rods and stubs on location; dual transformers are fenced with pipe
 
 
 
 
31
1
LEWIS FEE
Normal wellhead for injector; wellhead fenced with steel pipe
 
 
 
 
25
1
BOBBY FEE
Normal wellhead for injector; wellhead fenced with steel pipe
 
 
 
 
18
103H
LARRY SA UNIT
Pumpjack (Lufkin 640 Marc) w/75 HP electric motor, (2) 500 BBL water tanks, (2)
500 BBL steel oil tanks, 10’ x 20’ gun barrel, water transfer pump, circulating
pump, chemical drums, 11 3/4” rod stubs are on site; dual transformers are
fenced with pipe
 
 
 
 
35
104H
MOE SA UNIT
Pumpjack (640 Abscot) w/50HP electric motor, dual transformers are fenced with
pipe
 
 
 
 
35
1
SANTA FE
American pumpjack w/electric motor, chemical drum, additional steel and
fiberglass pipe on location;
 
 
 
 
35
4
SANTA FE
Pump jack w/electric motor, chemical drum
 
 
 
 
35
FACILITY
MOE/SANTA FE
Central tank battery for the Santa Fe 1 and 4 and the Moe 104H wells; Santa Fe =
(2) 4’ x 20’ gun barrels, (2) 500 BBL fiberglass water tanks (1 for SF-1, 1 for
SF-4 and Moe), (4) 500 BBL steel oil tanks (1 for SF-1, 1 for SF-4, and 2 for
Moe), SWD disposal pump (SF-2); Moe = (1) 10’ x 20’ gun barrel, heater treater,
meter run with scada, circulating pump, water transfer pump, water disposal pump
 
 
 
 
35
2
SANTA FE
This the SWD well for Santa Fe 1 and 4; there is no surface equipment or
facilities on site
 
 
 
 
3
103H
CURLY SA UNIT
large caliche pad with concrete cellar, approx. 1.5 mi. of location road already
built

 
 

 
Exhibit B2
 
Inventory of Field Equipment and Facilities
Lea County, NM
(PUMPJACK AND TANK BATTERY) [ae008_v1.jpg]
State 7-1 pumpjack and tank battery
 

 
 
(PUMPJACK AND TANK BATTERY) [ae009_v1.jpg]
Williams 12-004H pumpjack and tank battery
 

 
 
(PUMPJACK AND TANK BATTERY) [ae010_v1.jpg]
Maxwell 24-001H pumpjack and tank battery
 

 
 
(SURFACE LOCATION) [ae011_v1.jpg]
Bobby Fee 25-1 and Lewis Fee 31-1 surface locations
 

 
 
(BATTERY AND PUMPJACK) [ae012_v1.jpg]
Larry 18 103H tank battery and pumpjack
 

 
 
(PUMPJACK AND TRANSFORMERS) [ae013_v1.jpg]
Moe 35 104H pumpjack and transformers
 

 
 
(SANTA FE AND MOE TANK BATTERY) [ae014_v1.jpg]
Santa Fe 35-1 and 35-4 pumpjacks; Santa Fe and Moe tank battery
 

 
 
(WELLHEAD AND CURLY LOCATION) [ae015_v1.jpg]
Santa Fe 35-2 wellhead and Curly location w/cellar
 

 
 
Exhibit C
 
West Sawyer Contracts and Agreements
Lea County, NM
 

Entities
Type of Agreement
lands Covered
Date
Party 1
Party 2
 
Township and Range
Section
Effective
Tamaroa, Petroven, Golden
Nemo Fund 1, Nautilus Energy, LLC
Exploration Agreement
(Stipulation of Interest & Cross-Conveyance)
9S 37E, 10S 36E & 37E,
11S 36 & 37E
various
8/5/2014
Devon
Nemo Fund I, Tamaroa, Petroven, Golden
Exploration Agreement
(Stipulation of Interest & Cross-Conveyance)
9S 37E, 10S 36E & 37E,
11S 36 & 37E
various
8/1/2015
Devon
Nemo Fund I, Tamaroa, Petroven, Golden
Exploration Agreement
(Joint Venture)
9S 37E, 10S 36E & 37E,
11S 36 & 37E
various
8/1/2015
Devon, Tamaroa, Petroven,
Golden
Nemo Fund I
Joint Operating Agreement
(Willioms State 12-004H)
10S 36E
12
8/1/2015
Devon, Tamaroa, Petroven,
Golden
Nemo Fund I
Joint Operating Agreement
(Maxwell 24-001H)
10S 36E
24
1/4/2016
Devon, Tamaroa, Petroven,
Golden
Nemo Fund I
Joint Operating Agreement
(Moe 35 104H)
10S 36E
35
12/1/2016
Devon, Tamaroa, Petroven,
Golden
Nemo Fund I
Joint Operating Agreement
(Larry 18 103H)
10S 37E
18
12/1/2016
Williams Ranch
Nemo Fund I
Surface Use Agreement, SWD Addendum
(Williams State 12-004H)
10S 36E
12
8/18/2015
Slash Z Land and Cattle
Nemo Fund I
Surface Use Agreement
10S 36E, 10S 37E
various
1/1/2016
Harton Ranch
Nemo Fund I
Surface Use Agreement
10S 37E
3, 4, 5
12/21/2016

 
 
